Citation Nr: 0933309	
Decision Date: 09/04/09    Archive Date: 09/14/09

DOCKET NO.  05-36 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, and brother.


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1965 to 
September 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The Veteran testified in a hearing before the RO's Decision 
Review Officer (DRO) in April 2006.

The Veteran testified before the undersigned Acting Veterans 
Law Judge in a hearing at the RO in April 2008.  

Following the last RO adjudication, additional evidence, in 
the form of VA treatment records, was associated with the 
claims file.  In April 2008, the Veteran submitted a waiver 
of initial RO jurisdiction for this evidence.  Accordingly, 
the Board has accepted the additional evidence for inclusion 
into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in the present case.  
Although the Board sincerely regrets the additional delay, VA 
has a duty to assist claimants in obtaining evidence needed 
to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002 & Supp. 2008); 38 C.F.R. § 3.159(c); 19.9 (2008).  
Accordingly, remand is necessary to ensure that there is a 
complete record upon which to decide the Veteran's claim.  

The Veteran is claiming that service connection for PTSD is 
warranted.  In support of his claim, he identified several 
in-service stressors, including being stationed in the 
Federal Republic of Germany (West Germany) along the border 
with East Germany, and having two close friends killed in the 
Republic of Vietnam.  In addition, he described a personal 
assault during basic training.  

With regard to PTSD claims based on personal assault, the 
provisions of 38 C.F.R. § 3.304(f)(3) establish additional 
procedural safeguards and considerations that must be 
addressed prior to adjudication of such a claim.  
Specifically, evidence from sources other than a veteran's 
records may corroborate an account of a claimed personal 
assault.  Examples of such evidence include, but are not 
limited to, records from law enforcement authorities, mental 
health counseling centers, hospitals or physicians; and 
statements from family members, roommates, fellow service 
members, or clergy.  Evidence of behavior changes following 
the claimed assault is one type of relevant evidence that may 
be found in the mentioned sources.  Examples of behavior 
changes that may constitute credible evidence of the stressor 
include, but are not limited to, a request for a transfer to 
another military duty assignment; deterioration in work 
performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  38 C.F.R. § 
3.304(f)(3).

Here, despite having identified that he experienced a 
personal assault during basic training, the record does not 
show that the Veteran was informed of the wide range of 
sources from which the claimed personal assault might be 
corroborated, as specified 38 C.F.R. § 3.304(f)(3).  Thus, 
although the RO made a formal finding on the lack of 
information required to verify the claimed stressors, the 
prior notification was inadequate and requires corrective 
action upon remand.  See 38 C.F.R. § 3.159. 

Remand is also necessary in order to afford the Veteran a VA 
examination.  The VA medical center (VAMC) treatment records 
currently of record include a March 2008 psychotherapy note 
reporting a diagnosis of "r/o [rule out] PTSD."  The note 
also includes a detailed description of the claimed personal 
assault noted above.  Furthermore, the Veteran's wife, who is 
a licensed practical nurse (LPN), testified at the Veteran's 
April 2008 Board hearing that the Veteran exhibited 
symptomatology of a mental health disorder during their 
entire 40-year marriage.  In light of this evidence, and 
since the record otherwise lacks sufficient competent medical 
evidence upon which the Board can make a decision, remand for 
a VA examination is required.  See 38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4)(i).  

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran a letter 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A, the need for additional 
evidence regarding his claim.  The letter 
must inform the Veteran about the 
information and evidence that is necessary 
to substantiate the claim, notify him of 
the type of evidence that VA will seek to 
provide, and inform him of the type of 
evidence that he is expected to provide.  
The letter should also request that he 
provide any and all relevant evidence 
currently in his possession.  It is 
essential that the letter notify the 
Veteran of the provisions of 38 C.F.R. § 
3.304(f)(3), explaining that an in-service 
personal assault may be corroborated by 
evidence from sources other than the 
service records

The letter should also request that the 
Veteran provide the names, addresses, and 
approximate dates of treatment for all 
private (non-VA) health care providers who 
treated him for his claimed disability.  

2.  After the Veteran has signed any 
necessary releases, the RO should make as 
many attempts as necessary to obtain all 
identified records not already associated 
with the claims file.  The RO should also 
obtain all outstanding VA treatment 
records since March 2008.  

All records obtained must be associated 
with the claims file.  Further, all 
attempts to procure any identified records 
must be documented in the claims file and, 
if any records cannot be obtained, a 
notation to that effect should be inserted 
in the file.  The Veteran is to be 
notified of any unsuccessful efforts in 
order to allow him the opportunity to 
obtain and submit those records for VA 
review.

3.  Following the above development, and 
any further development deemed warranted 
by a review of the record, the RO should 
schedule the Veteran for a VA psychiatry 
examination.  

The entire claims file must be made 
available to the examiner designated to 
examine the Veteran, and the examiner 
should include in the examination report a 
discussion of (a) the Veteran's entire 
documented medical history and (b) all lay 
assertions of record.  

Further, all appropriate tests and studies 
should be accomplished.  

Based on the examination and medical 
history review, the examiner should 
provide an opinion as to whether the 
Veteran has a current diagnosis of PTSD 
that is more likely than not (i.e., there 
is a 50 percent probability or greater) 
due to an in-service stressor.  If the 
examiner diagnoses PTSD due to an in-
service stressor, the examiner should 
explain the basis for the diagnosis, 
including identification of the specific 
in-service stressor(s) supporting the 
diagnosis.  If the examiner does not 
diagnose PTSD, the examiner should explain 
why the Veteran does not meet the criteria 
for a diagnosis of PTSD.  
 
The examiner should also render an opinion 
as to whether the Veteran has any other 
currently diagnosed psychiatric disorder 
that is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) etiologically related to the 
Veteran's active service. 
 
The examiner should set forth all 
examination findings, along with a 
complete rationale for all conclusions 
reached, in a printed (typewritten) 
report.  If the examiner cannot provide 
any indicated opinion(s) without resorting 
to speculation, he or she should indicate 
the rationale for that conclusion.  

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file a copy 
of any notice(s) of the date and time of 
the examination sent to the Veteran by the 
pertinent VA medical facility.  

5.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted by a 
complete review of the record, the RO 
should readjudicate the claim of service 
connection for PTSD in light of all 
pertinent evidence and legal authority, 
and addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, a Supplemental 
Statement of the Case (SSOC) that includes 
clear reasons and bases for all 
determinations, and affords them the 
appropriate time period for response.  

 
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT C. SCHARNBERGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




